DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed August 16, 2022, with respect to the rejection(s) of claim(s) 1 and 31 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deplazes et al. (US 20050077113 A1, hereinafter “Deplazes”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20, 28, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzel in view of Nihei and Deplazes.
Regarding claim 16, Ginzel teaches a linear drive system for an elevator installation (“It is therefore the object of the invention to create a linear drive for elevators, lifts or the like”, [0007]) having an elevator car (Fig. 1, 4), the linear drive system comprising: 
a stationary part (Fig. 1, 9, 2, 8, 7) (“For example, within the guide rail 9, the stationary stator 2 with a winding 7 and a return plate 8 located behind it have been reproduced within a recess”, [0031]) adapted to be aligned with a hoistway wall (Fig. 1, unlabeled spaced where guide rail 9 fits into) of the elevator installation; 
a movable part (Fig. 1, 3) (“6 There is an air gap 15 in front of the stator 2, to which the mobile rotor 3 with the elevator car 4 or the like is connected”, [0031]) movable along the stationary part, the movable part adapted to be connected to the elevator car or to a counterweight of the elevator installation (Fig. 1, see how 5 which is part of 3 is connected to car 4);
a slot formed in the stationary part (Fig. 1, opening at the bottom of 2 that 5 extends through to connect to 4); and 
at least one bridge portion (Fig. 1, top of 4 that extends into slot of 9 to connect with 5) connected to the movable part (4 is connected to movable part 5) and adapted to interconnect the movable part to either the elevator car or a counterweight of the elevator installation (Fig. 1, 4 is the elevator car). 

    PNG
    media_image1.png
    574
    276
    media_image1.png
    Greyscale

Ginzel does not teach wherein the stationary part includes an enclosure encircling the movable part; 
a plurality of brushes or resilient elements closing the slot; and 
the brushes or the resilient elements permitting passage of the bridge portion along the slot and the brushes or the resilient elements closing the slot after the passage of the bridge portion.
	Nihei teaches a linear drive for an elevator wherein the stationary part (Fig. 2, 204) includes an enclosure encircling the movable part (Fig. 2, 103) and having a longitudinal slot formed therein (the opening in of 204 on the right side of Fig. 2 that 105 extends into).

    PNG
    media_image2.png
    207
    420
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the linear drive of Ginzel so that the stationary part enclosed the movable part as taught by Nihei. 
	This has the advantage of better protecting the motor from foreign substances entering through the gap where the elevator attaches to the motor. 
Ginzel in view of Nihei still does not teach a plurality of brushes or resilient elements closing the slot; and the brushes or the resilient elements permitting passage of the bridge portion along the slot and the brushes or the resilient elements closing the slot after the passage of the bridge portion.
Deplazes teaches a linear drive system for an elevator installation (“The present invention relates to an elevator, particularly for transporting persons, which comprises an elevator shaft, an elevator car guided in the elevator shaft and a drive motor directly driving the elevator car. The drive motor is provided with an active primary part arranged at the elevator car and a passive secondary part arranged in stationary position in the elevator shaft and spaced from the primary part by an air gap”, [0001]) comprising:
a plurality of brushes or resilient elements (Fig. 7, 61 and 62) (“By reason of the recesses 65, 66, the sliding guide surfaces 61, 62 are designed to be resilient”, [0063]) closing a slot (Fig. 7, 45b); and the brushes or the resilient elements permitting passage of the bridge portion (Fig. 3b, 152) along the slot and the brushes or the resilient elements closing the slot after the passage of the bridge portion (notice how Fig. 7 is a close up of a possible embodiment of 47 in Fig. 3b, so the resilient elements 61 and 62 of Fig. 7 would fill in the spaces 45b of Fig. 3b).

    PNG
    media_image3.png
    438
    587
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    274
    287
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the linear drive system of Ginzel in view of Nihei by using the resilient elements taught by Deplazes to close the slot of Ginzel.
	This would ensure even smoother elevator operation by helping maintain a constant gap between the movable and stationary parts (“This resilient design ensures that the air gap required between the primary part 40 and secondary part 50 for a relative movement remains constant during movement of the excitation module 141”, [0063]). 
Regarding claim 17, Ginzel in view of Nihei and Deplazes teaches the linear drive system according to Claim 16. Ginzel further teaches wherein a plurality of permanent magnets (Fig. 1, 11-14 and 17) is provided on one of the stationary part and the movable part (magnets are on movable part 3) and at least one coil (Fig. 1, 7) is provided on another of the stationary part and the movable part (coil is on stationary part 9). 
Regarding claim 18, Ginzel in view of Nihei and Deplazes teaches the linear drive system according to Claim 17. Ginzel further teaches wherein the permanent magnets are aligned at a non-zero angle relative to a horizontal axis of the one of the stationary part and the movable part (Fig. 2, magnet 12 can be seen to be aligned at a non-zero angle relative to horizontal axis of coil 7 of the stationary part). 

    PNG
    media_image5.png
    635
    204
    media_image5.png
    Greyscale

Regarding claim 19, Ginzel in view of Nihei and Deplazes teaches the linear drive system according to Claim 17. Ginzel further teaches wherein the permanent magnets are neodymium permanent magnets (“The permanent magnets 11, 12, 13, 14 can consist of a wide variety of permanent-magnetic materials. The type of rare earths with cobalt alloys, ceramic ferrite alloys and rare earths-iron alloys are used as the preferred material in addition to neodymium-iron-boron alloys”, [0039]).
Regarding claim 20, Ginzel in view of Nihei and Deplazes teaches the linear drive system according to Claim 17. Ginzel further teaches wherein the permanent magnets are ferrite permanent magnets (“The permanent magnets 11, 12, 13, 14 can consist of a wide variety of permanent-magnetic materials. The type of rare earths with cobalt alloys, ceramic ferrite alloys and rare earths-iron alloys are used as the preferred material in addition to neodymium-iron-boron alloys”, [0039]).
Regarding claim 28, Ginzel in view of Nihei and Deplazes teaches the linear drive system according to Claim 16. Ginzel further teaches including guidance means disposed between the stationary part and the movable part (Fig. 1, 10 “rollers”) ([0025] of the present application contemplates roller guides as guidance means).
Regarding claim 30, Ginzel in view of Nihei and Deplazes teaches an elevator installation comprising: 
an elevator car (Fig. 1, 4); 
a linear drive system according to Claim 16; and 
the at least one bridge portion (Fig. 1, unlabeled portion of 4 that extends towards 5) interconnecting the movable part of the linear drive system to either the elevator car or a counterweight of the elevator installation.
Regarding claim 34, Ginzel in view of Nihei and Deplazes teaches the linear drive system according to Claim 31.
Ginzel does not teach wherein the brushes or the resilient elements are positioned in the slot on opposite sides of the bridge portion.
Deplazes further teaches the brushes or the resilient elements are positioned in the slot on opposite sides of the bridge portion (Fig. 7, 61 and 62 fill openings 45b which are located on opposite sides of 152). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the linear drive system of Ginzel in view of Nihei and Deplazes by using the resilient elements taught by Deplazes to close the slot of Nihei.
This would ensure even smoother elevator operation by helping maintain a constant gap between the movable and stationary parts (“This resilient design ensures that the air gap required between the primary part 40 and secondary part 50 for a relative movement remains constant during movement of the excitation module 141”, [0063]).
Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzel in view of Nihei, Deplazes, and Denne.
Regarding claim 21, Ginzel in view of Nihei and Deplazes teaches the linear drive system according to Claim 17. 
Ginzel does not teach wherein the permanent magnets are arranged sequentially between non-magnetic elements.
Denne teaches a linear electromagnetic motor where the permanent magnets (129) are arranged sequentially between non-magnetic elements (130).

    PNG
    media_image6.png
    204
    325
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the movable part of Ginzel in view of Nihei and Deplazes to have the magnet spacer array of Denne. 
The magnet-spacer array allows for an electromagnetic motor with high thrust which is desirable because this creates a strong magnetic force to drive the motor (col. 10, 5-11).
Regarding claim 22, Ginzel in view of Nihei, Deplazes, and Denne teaches the linear drive system according to Claim 21. 
Ginzel does not teach wherein depths of the permanent magnets and the non-magnetic elements are identical.
Denne further teaches wherein depths of the permanent magnets and the non-magnetic elements are identical (Fig. 12(b), 129 and 130 are the same depth along the depth line). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the movable part of Ginzel in view of Nihei, Deplazes, and Denne to have the magnets and spacers have the same depth as taught by Denne.
This configuration allows for an electromagnetic motor with high thrust which is desirable because this creates a strong magnetic force to drive the motor (col. 10, 5-11).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzel in view of Nihei, Deplazes, and Schmidt.
Regarding claim 23, Ginzel in view of Nihei and Deplazes teaches the linear drive system according to Claim 17. 
Ginzel does not teach wherein an air gap is formed between the at least one coil and the permanent magnets that is less than 1mm.
Schmidt teaches a gap between the movable and stationary portion of an elevator system that is less than 1.5mm (“In one embodiment, the first gap distance 70 may be less than 1.5 or greater than 2 millimeters”, [0026]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the elevator system of Ginzel in view of Nihei and Deplazes so that the gap between the movable and stationary parts was less than one millimeter. 
A smaller gap is desirable because decreasing the size of the gap increases the amount of magnetic thrust generated by driving the stationary part with a given current. In other words, a smaller gap leads to a more efficient electric motor (Schmidt [0028]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzel in view of Nihei, Deplazes, and Grundmann (US 20030106746 A1).
Regarding claim 25, Ginzel in view of Nihei and Deplazes teaches the linear drive system according to Claim 16. 
Ginzel does not teach wherein the enclosure is fabricated from sheet metal.
Grundmann teaches a stationary frame (Fig. 1, 1) for an elevator driven by a linear motor that is made from sheet metal (“The frame 1 can, for example, be produced in one piece. In another embodiment the frame 1 need not be solid, but could be produced from two sheet metal parts”, [0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the linear drive system of Ginzel in view of Nihei and Deplazes to use sheet metal to manufacture the enclosure as taught by Grundmann. 
This would have the advantage of making the enclosure non-magnetic so that it would not disrupt the magnetic flux that drives the linear motor (“The construction, which is produced by the insertion and end face gluing of all permanent magnets 4 in the free spaces 2 of the non-magnetic frame 1, thus the frame 1 with the permanent magnets 4 glued in place, forms a non-magnetic, preferably coreless secondary part 10 of a linear motor 11, 11' as shown in FIGS. 4 and 5”, [0027]). 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzel in view of Nihei, Deplazes, and Kirsch et al. (WO 2016113434 A2, hereinafter “Kirsch”). 
Regarding claim 27, Ginzel in view of Nihei and Deplazes teaches the linear drive system according to Claim 16. 
Ginzel does not teach wherein the stationary part is formed from successive sections each having chamfered ends.
Kirsch teaches an elevator system guiderail (fig. 10) that is formed from successive sections (“This object is achieved by a guide rail for an elevator installation comprising at least two rail elements which together form a guide rail section with a functional track in one direction of travel”, [0009]) each having chamfered ends (“In a further developed variant, the opposite borders in the area of the functional track have a chamfer and/or curvature”, [0017]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the guiderails of Ginzel in view of Nihei and Deplazes to have successive sections with chamfered ends as taught by Kirsch. 
This has the advantage of reducing any damage to the elevator if the guide rail is not perfectly aligned “This has the advantage that the abutting edges are reduced if the rail elements are not ideally adjusted after a pivoting process. For example, there may be some misalignment between adjacent rail members or a tilt between adjacent rail members”, [0017]).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzel in view of Nihei, Deplazes, and Imfeld.
Regarding claim 29, Ginzel in view of Nihei teaches the linear drive system according to Claim 28. 
Ginzel does not teach wherein the guidance means are needle bearings.
Imfeld teaches an elevator installation that uses needle bearings to mount components of the elevator’s speed limiter (“The pendulums 26c-26e, the axle 27c and the axle sleeve 54 are preferably mounted in low-friction needle bearings, in which the needles are held or encapsulated”, [0091]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the linear drive system of Ginzel in view of Nihei and Deplazes by substituting the rollers of Ginzel for the needle bearings of Imfeld.
	Needle bearings have the advantage of being a low friction option for mounting the movable part to the stationary part (Imfeld [0091]). 
Claim 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihei in view of Zhou (US 5751076 A), Ginzel, and Deplazes.
Regarding claim 31, Nihei teaches a linear drive system for an elevator installation (“This invention relates to a linear motor for linear movement, and more particularly to a linear motor suited for use as a drive source for an elevator or the like”, p. 1, lines 1-6) having an elevator car (“carriage”) (“Referring to other application than the above, the primary part of the embodiment of the present invention is mounted on a carriage of a conveyor apparatus disposed on rails for movement therealong, and the secondary part of the embodiment of the present invention is provided along the rails”, p. 31, lines 13-18), the linear drive system comprising: 
a stationary part (Fig. 2, 204) adapted to be aligned with a hoistway wall of the elevator installation (“the secondary part of the embodiment of the present invention is provided along the rails”, p. 31, lines 16-18), the stationary part being formed as a rectangular enclosure (Fig. 2, see rectangular shape of 204) having a wall with a longitudinal opening (Fig. 2, opening where 105 inserts) and a plurality of conductors (Fig. 2, 201 and 202) attached to an inner surface of another wall of the enclosure;
 a movable part (Fig. 2, 101 and 103) movable along the stationary part (“The present invention is characterized in that a primary part serving as a moving member”, P. 5, lines 9 and 10), the movable part adapted to be connected to the elevator car or to a counterweight of the elevator installation (“Referring to other application than the above, the primary part of the embodiment of the present invention is mounted on a carriage of a conveyor apparatus”, p. 31, 13-15) the movable part including a plurality of coils (Fig. 2, 101); and wherein the stationary part substantially envelopes the movable part (Fig. 2, 204 substantially envelopes 101 and 103).

    PNG
    media_image2.png
    207
    420
    media_image2.png
    Greyscale

	Nihei teaches a plurality of conductors instead of a plurality of permanent magnets to generate magnetic flux on the stationary part, Nihei does not teach a bridge portion extending through the longitudinal opening, and Nihei does not teach a plurality of brushes or resilient elements closing the slot; and the brushes or the resilient elements permitting passage of the bridge portion along the slot and the brushes or the resilient elements closing the slot after the passage of the bridge portion.
	Zhou teaches an elevator installation that uses permanent magnets to create magnetic flux from the stationary part (Fig. 1, 11). 

    PNG
    media_image7.png
    754
    487
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stationary part of Nihei by substituting the conductors for the magnets of Zhou. 
	This would have the advantage of generating stronger motor drive since high quality permanent magnets are generally superior for generating magnetic flux (“By the use of strong permanent magnets 11, such as, for example, rare earth magnets and in particular neodymium, the efficiency of the permanent magnet linear synchronous motor 3 may be increased and the motor volume is reduced still further, which leads to a compact motor structure”, col. 2, 47-52).
The combination of Nihei in view of Zhou still does not teach a bridge portion extending through the longitudinal opening or a plurality of brushes or resilient elements closing the slot; and the brushes or the resilient elements permitting passage of the bridge portion along the slot and the brushes or the resilient elements closing the slot after the passage of the bridge portion.
	Ginzel teaches a bridge portion extending through the longitudinal opening. (Fig. 1, unlabeled portion of 4 that extends towards 5 through opening in 9 where 5 inserts). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the linear drive system of Nihei in view of Zhou to include the bridge portion taught by Ginzel. 
	This would have the advantage of creating space between the motor and the elevator car which helps avoid undesirable contact between the car and motor that could damage the device. 
Nihei in view of Zhou and Ginzel still does not teach a plurality of brushes or resilient elements closing the slot; and the brushes or the resilient elements permitting passage of the bridge portion along the slot and the brushes or the resilient elements closing the slot after the passage of the bridge portion.
Deplazes teaches a linear drive system for an elevator installation (“The present invention relates to an elevator, particularly for transporting persons, which comprises an elevator shaft, an elevator car guided in the elevator shaft and a drive motor directly driving the elevator car. The drive motor is provided with an active primary part arranged at the elevator car and a passive secondary part arranged in stationary position in the elevator shaft and spaced from the primary part by an air gap”, [0001]) comprising:
a plurality of brushes or resilient elements (Fig. 7, 61 and 62) (“By reason of the recesses 65, 66, the sliding guide surfaces 61, 62 are designed to be resilient”, [0063]) closing a slot (Fig. 7, 45b); and the brushes or the resilient elements permitting passage of the bridge portion (Fig. 3b, 152) along the slot and the brushes or the resilient elements closing the slot after the passage of the bridge portion (notice how Fig. 7 is a close up of a possible embodiment of 47 in Fig. 3b, so the resilient elements 61 and 62 of Fig. 7 would fill in the spaces 45b of Fig. 3b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the linear drive system of Nihei in view of Zhou, Ginzel, and Deplazes by using the resilient elements taught by Deplazes to close the slot of Nihei.
	This would ensure even smoother elevator operation by helping maintain a constant gap between the movable and stationary parts (“This resilient design ensures that the air gap required between the primary part 40 and secondary part 50 for a relative movement remains constant during movement of the excitation module 141”, [0063]).
Regarding claim 32, Nihei in view of Zhou, Ginzel, and Deplazes teaches the linear drive system according to Claim 31. Nihei further teaches wherein the wall with the longitudinal opening is a front wall (Fig. 2, wall where 105 extends out of), the another wall is a first side wall (Fig. 1, wall where 201 is mounted) and the enclosure includes a second side wall (Fig. 1, wall where 202 is mounted) opposing the first side wall, and wherein the movable part has a main body with opposing sides (Fig. 1, 101 top side opposing 201 and 101 bottom side opposing 202) in which the coils (Fig. 1, 101) are embedded.
	Nihei teaches the first and second side walls of the stationary part having conductors rather than permanent magnets attached to the inner surface thereof. 	
	Zhou teaches an elevator installation that uses permanent magnets to create magnetic flux from the stationary part (Fig. 1, 11). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stationary part of Nihei by substituting the conductors for the magnets of Zhou. 
	This would have the advantage of generating stronger motor drive since high quality permanent magnets are generally superior for generating magnetic flux (“By the use of strong permanent magnets 11, such as, for example, rare earth magnets and in particular neodymium, the efficiency of the permanent magnet linear synchronous motor 3 may be increased and the motor volume is reduced still further, which leads to a compact motor structure”, col. 2, 47-52).
	Regarding claim 33, Nihei in view of Zhou, Ginzel, and Deplazes teaches the linear drive system according to Claim 31.
Nihei does not teach wherein the brushes or the resilient elements are positioned in the opening on opposite sides of the bridge portion.
Deplazes further teaches the brushes or the resilient elements are positioned in the opening on opposite sides of the bridge portion (Fig. 7, 61 and 62 fill openings 45b which are located on opposite sides of 152). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the linear drive system of Nihei in view of Zhou, Ginzel, and Deplazes by using the resilient elements taught by Deplazes to close the slot of Nihei.
This would ensure even smoother elevator operation by helping maintain a constant gap between the movable and stationary parts (“This resilient design ensures that the air gap required between the primary part 40 and secondary part 50 for a relative movement remains constant during movement of the excitation module 141”, [0063]).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER S LEONE/Examiner, Art Unit 2834 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834